   Case 1:21-cv-00404-MHT-SRW Document 11 Filed 07/29/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


DAVID M. KEY,                     )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )           1:21cv404-MHT
                                  )                (WO)
OFFICER WEEKS, et al.,            )
                                  )
     Defendants.                  )

                              OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, an inmate,

filed this lawsuit complaining that the correctional

officers named as defendants subjected him to excessive

force.     This lawsuit is now before the court on the

recommendation of the United States Magistrate Judge

that plaintiff’s claims against a third defendant, the

Houston County Commission, be dismissed.                There are no

objections to the recommendation.            After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.
Case 1:21-cv-00404-MHT-SRW Document 11 Filed 07/29/21 Page 2 of 2




An appropriate judgment will be entered.

DONE, this the 29th day of July, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
